523Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendments of the applicant.  Responses to the arguments are presented after the first rejection they are directed to.

Applicant is advised that should claims (1,4,7,11,14 and 17-21) be found allowable, claims (2,5,8,12,15)  and (3,6,9,13,16)  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by
Nakatsuki et al. JP 59-004662.
Nakatsuki et al. JP 59-004662 (machine translation attached) in example 1 100 parts of tributyl tin methacrylate (group 14) and 7 parts of (solvent )which is dissolved.  The use of trialkyl tin acrylates and methacrylates in amounts of 30-100 wt% is disclosed (translation at pages 3 and 4 of 9). Useful photoinitiators are disclosed (page 5 of 9). The curing using exposure to ultraviolet light is disclosed (page 5 of 9)

The applicant argues that the prior art applied did not teach the specific metals of groups 5-10 and 13-16 in combination with the  85 or more wt%.    The new prior art used in the rejection of the instant office action rejections meet these limitations. The composition are inherently photosensitive in that the acrylates of the prior art are inherently able to undergo polymerization upon sufficient UV exposure or photolysis under intense laser exposure.

Claims 1-3 and 11-21  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Gronowski et al., The thermal decompositions of some transition metal acrylates and polyacrylates”, J. Thermal Anal., Vol. 26 pp 233-244 (1983).
Gronowski et al., The thermal decompositions of some transition metal acrylates and polyacrylates”, J. Thermal Anal., Vol. 26 pp 233-244 (1983) describes the polymerization of metal acrylates in methanol with AIBN as the thermal polymerization initiator (page 234). The polymerization of Zn (group 12) acrylate (X1 is ethenyl group, R1 is a single bond and Y1 is COOH), Co (group 9) acrylate, Ni (group 10) acrylate  and copper (group 11) acrylate. 


Claims 1-3 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Vyatskikh et al., Additive manufacturing of 3D nano-architected metals”, Nature Commun. (2018).
Vyatskikh et al., Additive manufacturing of 3D nano-architected metals”, Nature Commun. (2018) (8 pages) teaches making Ni acrylate by adding acrylic acid to nickel methoxyethoxide and 2-methoxyethanol, observing the color change and removing ~60% of the 2-methoxyethanol using reduced pressure (methods section on page 7).

Claims 1-3 and 11-21  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Czeriawski et al. Acta Poly., Vol. 40(7) pp 442-444 (1989). 
Czeriawski et al. Acta Poly., Vol. 40(7) pp 442-444 (1989) describes polymerization of cobalt acrylate or Nickel acrylate in DMF (solvent)

Claims 1-3 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dzhardimalieva et al., “preparation and reactivity of metal containing monomers 8. Polymerization of transition metal acrylates”, (original in Russian, Izvestiya Akademii Nauk SSSR, Serriya Khimicheskaya No 7, pp 1557-1539 (07-1988).
Dzhardimalieva et al., “preparation and reactivity of metal containing monomers 8. Polymerization of transition metal acrylates”, (original in Russian, Izvestiya Akademii Nauk SSSR, Serriya Khimicheskaya No 7, pp 1557-1539 (07-1988) describes solutions of Co (group 9), Ni (group 10), Cu or Fe (group 8) acrylates in ethanol in the presence of AIBN. 

Claims 1-3 and 17-21  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Han et al. “Development of lead oxide photopatternable organic-inorganic film”, Appl. Phys. Lett., Vol. 94 (articles 144106, 3 pages) (03/2009). 
Han et al. “Development of lead oxide photopatternable organic-inorganic film”, Appl. Phys. Lett., Vol. 94 (articles 144106, 3 pages) (03/2009) describes a 1.4 w/v solution of lead acrylate in 2-methoxyethanol (page 1/right column)

Claims 1-3 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Passarelli et al., “organometallic carboxylate resists for extreme ultraviolet with high sensitivity”, J. Micro.Nanolith MEMS MOEMES Vol. 14(4) articles 043503 (10-12/2015). 
Passarelli et al., “organometallic carboxylate resists for extreme ultraviolet with high sensitivity”, J. Micro.Nanolith MEMS MOEMES Vol. 14(4) articles 043503 (10-12/2015) teaches antimony (group 15), tin (group 14), bismuth (group 15)and tellurium (group 16) acrylate resists having the structures of figure 4.  The use of different ligands including acrylate, methacrylate and styrenecarboxylate is evidenced in figure 5. 

    PNG
    media_image1.png
    297
    336
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    255
    424
    media_image2.png
    Greyscale


The use of organometallic carboxylates of main groups elements provides materials with a higher EUV optical density, which increases the absorbance of the thin resist films. The resists are dissolved in dichloroethane with a 1.5 solids content (section 4.3, page 8). Synthesis including solvents are disclosed in section 2.5


Claims 1-3 and 17-21  are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Gupta et al., “Interpenetrating polymer networks (IPNs) form poly(metal acrylates): Synthesis and properties”, Macromol. Vol. 28(4) pp 827-832 (1995). 
Gupta et al., “Interpenetrating polymer networks (IPNs) form poly(metal acrylates): Synthesis and properties”, Macromol. Vol. 28(4) pp 827-832 (1995) teaches the polymerization of chromium (group 6) acrylate in DMF using a styrene-arsenic complex (page 827, right column). 

Claims  1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. JP 10-097069.
Uchida et al. JP 10-097069 (machine translation attached) describes processes for forming metal oxide coatings using solutions of metal containing monomers together with a photoinitiator and solvent (abstract). Example 1 combines Ta pentabutoxide and strontium diisopropoxide with methacrylic acid in a 2-methoxyethanol solvent. This results in the formation of alkoxy methacrylates of tantalum and strontium which is concentrated by vacuum distillation to remove solvent.  This was then mixed with a bismuth alkoxy methacrylate and 1-hydroxy-cyclohexylphenyl ketone (photoinitiator) and 2-methoxyethanol were added [0083-0085]. Example 2 is similar, but uses ethyl hexanoic acid as the polymerizable ligand [0086-0090]. The compositions were coated upon wafers, prebaked, exposed through a mask to UV light, developed using a mixture of 2-methoxyethanol/isopropanol, dried on a hot plate and heated in a furnace to remove the ligands and oxidize the metal film [0091-0095].  Useful radically polymerizable compounds include metal salts of acrylates, metal salts of glycidyl acrylates, metal salts of monohydroxyethyl succinate, metal salts or sorbic acid, metal salts of 2-ethyl-hexenoic acid, metal salts of N-vinyl-2-pyrrolidone. Useful metals include transition metals including Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Y, Zr, Nb, Mo, Tc, Ru, Pd, Ag, La, Hf, Ta, W, Re, Os, Ir, Pt, Au or Ac, lanthanides, alkaline earths and other metals such as Mg, Zn, Cd, Al, Ga, In, Tl, Ge, Pb, Sn, Sb, Bi, Te or Se [0021]. Useful photoinitiators are disclosed [0027].
It would have been obvious to one skilled in the art to modify the examples by using a salt of  V,Nb,Ta,Cr,Mo,W,Mn,Tc,Re, Fe,Ru,Os,Co,Ir,Ni,Pd,Pt,Al,Ga,In,Tl,Si,Ge,Sn,Pb,Sb.Bi,Se or Te and ligands such as acrylate, 2-ethyl-hexenoic acid or N-vinyl-pyrrolidone with a reasonable expectation of forming patternable metal oxide films of the metals in the organometallic compounds.


Claims  1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. JP 10-097069, in view of Smith 4250053 and Fox et al. 4101513.
Smith 4250053 teaches iodonium and sulfonium photoinitiators and spectral sensitizers for them.  These are disclosed as useful for initiating cationic polymerization reactions, free radical polymerization of vinyl or acrylates and hydrolysis based polymerization of silanes as in US 4010513 (5/32-48). These are useful in the photolithographic arts (1/5-31).
Fox et al. 4101513 teaches the photoinduced hydrolysis/condensation of alkyl or aryl substituted silanes to form polymers. Useful silanes include alkoxysilanes and acryloxysilanes (1/6-2/33). The photocatalyst for this condensation are onium salts, including those known to initiate cationic polymerization/crosslinking of vinyl resins, cyclic etchers, epoxies and the like. Specific vinyl monomers include styrene, methyl styrene, vinylamide and vinylethers  (3/46-4/68), 10/6-14). This can be used to induce hydrolysis of Al, Zr, Ti or other metal compounds (6/31-41). Specific onium salts are disclosed in columns 7-10. The exposure for the polymerization/condensation can be UV, visible or electron beam (8/23-43). The use of heat after or during the exposure continues or accelerates the polymerization/curing (8/48-50).  
	It would have been obvious to modify compositions rendered obvious by Uchida et al. JP 10-097069 by replacing the photoinitiators used with onium salts, to induce induce polymerization as sulfonium or iodonium salts are known to induce polymerization of vinyl and acrylates groups upon exposure to UV as evidenced in Smith 4250053 and Fox et al. 4101513 and the condensation/hydrolysis during the formation of the oxide during would be enhanced by the presence of the sulfonium or iodonium salts as evidenced by the teachings of  Smith 4250053 and Fox et al. 4101513. 

Claims 1-3 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Denning et al.,, “Platinum complexes with unsaturated amines. Part 1. Complexes with allylamines”, J Chem. Soc pp3241-3247 (1963). 
Denning et al.,, “Platinum complexes with unsaturated amines. Part 1. Complexes with allylamines”, J Chem. Soc pp3241-3247 (1963) teaches the formation of trichloro(diallylammonium)platinate solution on page 3245. the formation of trichloro(ethyldiallylammonium)platinate solution and trichloro(diethylallylammonium)platinate solution on page 3246. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rivas et al. “synthesis, characterization of poly(allylamine)chelates with Cu(II), Co(II) and Ni(II), Poly. Bull., Vol. 37 pp 463-468 (1996)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 9, 2022